Citation Nr: 1450314	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran's TDIU claim was received by VA on November 1, 2010.  The claim was filed concurrently with a notice of disagreement with the August 2010 decision to assign an initial 70 percent rating to his service-connected posttraumatic stress disorder (PTSD). 

After the Veteran filed a timely notice of disagreement with the January 2012 decision to deny entitlement to a TDIU, statements of the case on both the TDIU claim and the claim for a higher rating for PTSD were issued in June 2012.  The Veteran filed his substantive appeal of the TDIU issue later that month, but declined to perfect the appeal of the schedular rating assigned to his service-connected PTSD.  

Although the TDIU claim was initially filed as "part and parcel" of an increased rating claim, see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), it was adjudicated separately, in a January 2012 rating decision, from which the Veteran perfected a timely appeal.  The adjudication, and the Veteran's subsequent actions to perfect the TDIU claim as separate from the rating claim, results in permissive bifurcation of the issues.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  


FINDING OF FACT

The Veteran's service-connected disability precludes him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a TDIU, there must be a disability rated at 60 percent or more or, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   38 C.F.R.
§§ 3.341(a), 4.19. 

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." 

The Veteran's only service-connected disability is PTSD, rated as 70 percent disabling since May 26, 2004.   The schedular criteria for a TDIU are met.  38 C.F.R. § 4.16(a); 38 C.F.R. § 4.25, 4.26.

Facts

A July 2010 VA examination noted that the Veteran has an 11th grade education.  He had a remote history of alcohol abuse and legal difficulties stemming from his alcohol use, but was not currently abusing alcohol.  He had been married to his wife for 21 years; two prior marriages had ended in divorce.  He had a poor relationship with his only child.  

The report shows that the Veteran's most pervasive PTSD symptom was poor interpersonal functioning.  The Veteran avoided most social contact and was tearful throughout the interview.  He was in a state of constant anxiety.  His only leisure activity was golf, which could be played alone or with his wife.  He also had poor concentration, chronic sleep impairment, and paranoia.  He reported that he had quit jobs, and relocated to take other jobs, just to avoid conflict with co-workers.  

The examiner diagnosed PTSD as a result of the Veteran's combat service, and assigned a GAF score of 50, indicative of serious symptoms.  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM- IV for rating purposes).
He found that the Veteran had deficiencies in most areas, including work, because of his impaired impulse control, unprovoked irritability, and violent outbursts.  

An addendum to the examination report was received in February 2011 from the  head of the psychology division at the Cheyenne VA Medical Center.  The physician reviewed only the July 2010 VA examination and the records of the Veteran's VA mental health treatment in reaching a conclusion.  He did not personally examine the Veteran, nor did he have access to the entire claim file.

The physician noted that patients with symptoms comparable to the Veteran's history of workplace conflict "do poorly in work settings that require frequent interaction with others" because their hypervigilance and irritability are exacerbated in those situations.  However, the examiner pointed out that such patients are often able to do well in career fields that do not require a great deal of social interaction, such as long-haul truck driving and delivering mail.  On that basis, he concluded that the Veteran was not unemployable solely because of his PTSD, because there are career fields that the Veteran can still pursue, even with his current PTSD symptoms.  

The Veteran obtained a private vocational assessment in July 2012.  The report states that the evaluator was given only the July 2010 examination, the February 2011 addendum, and the November 2010 TDIU claim form to review.  He did not personally examine the Veteran, nor did he have access to the entire claim file. 

The private evaluator characterized the Veteran's impairment in interpersonal relationships as "severe," manifested primarily by irritability, angry outbursts, and difficulty concentrating.  The Veteran also had a great deal of anxiety and became tearful easily.  The evaluator pointed out that both the July 2010 and July 2011 VA examiners found that the Veteran's symptoms, particularly his difficulty interacting with others, caused a severe occupational impairment, even though the July 2011 examiner ultimately concluded that there were viable career paths for the Veteran.  The private evaluator, however, found that the skills that the Veteran had acquired during his career as a mechanic did not transfer readily to other occupations.  

The private evaluator concluded that the Veteran is "permanently and totally occupationally disabled" because there are no jobs in the national economy that the Veteran can perform, given his education, work history and his psychological limitations.  

Analysis

Neither the February 2011 physician nor the July 2012 private evaluator had access to the entire claim file; in addition, neither personally evaluated the Veteran.  Instead, both relied almost exclusively upon the description of the Veteran's symptoms contained within the July 2010 VA examination.  
However, the July 2010 examination report thoroughly describes the Veteran's PTSD symptomatology.  There is no indication that his PTSD symptoms have substantially improved or worsened since that examination report was authored.   The Board finds that the Veteran was not prejudiced by the examiners' reliance upon that document in lieu of a review of all of the evidence of record.

The February 2011 examiner based his opinion entirely upon the fact that individuals with symptoms similar to the Veteran's had been shown to work well in positions that do not require a great deal of social interaction.  The opinion does not take into account this specific Veteran's education, work history and training.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As a result, its probative value is negligible.

The July 2012 private evaluator, on the other hand, noted that the Veteran does not have a high school degree, and that his previously acquired skills performed at a heavy level of physical demand would not transfer to positions with a "lighter level of physical demand."  The examiner considered these factors, as well as the severity of the Veteran's social impairment, in reaching a conclusion that the Veteran's PTSD symptoms render him unemployable. 

The July 2012 private evaluator is a vocational expert whose curriculum vitae reflects a distinguished career in vocational assessment and rehabilitation.  He is "qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1); see also Cox v. Nicholson, 20 Vet.App. 563, 569 (2007).  The Board finds that he is competent to render an opinion on the question of the Veteran's employability.  Id.  His finding is consistent with the evidence of record, and takes into account the Veteran's symptoms, education, work history, and specialized training.  It is of significant probative value.  

Entitlement to a TDIU is warranted.  





ORDER

Entitlement to a TDIU is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


